 COMMERCIAL PRINTING COMPANYAppendixNOTICE To ALL EMPLOYEES469Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with the UPHOLSTERER'S INTER-NATIONAL UNION OF NORTH AMERICA, LOCAL No. 15, A. F. OF L., as the exclusiverepresentative of all our employees in the unit appropriate for collectivebargaining, described below, with respect to labor disputes, grievances, ratesof pay, wages, hours of work, disability insurance, and other conditions ofemployment, and, if an understanding is reached, embody such understand-ing in a signed agreement.The unit appropriate for a collective bargain is:All of the production and maintenance employees at our Alhambra,California, plant, exclusive of office clerical employees, the workingforemen of the fabrication and assembly department, trimming room,and shipping and receiving department, respectively, and all othersupervisors as defined in the Act.WE WILL NOT take any unilateral action in derogation of the above-namedunion's right to act as the exclusive representative of our employees in theabove-described unit, with respect to any matter properly subject to thecollective bargaining process.WE WILL NOT interfere, in any other manner, with the efforts of the unionto bargain collectively with us, in regard to the above-mentioned matters,as the exclusive representative of our employees in the appropriate unitdescribed above.All of our employees are free to become, remain, or refrain from becomingmembers of the above-named union, or any other labor organization, except tothe extent that their right to refrain may be affected by a lawful agreementwhich requires membership in a labor organization as a condition of employment.EDWARD SHANNON, C. W. SHANNON,AND ARTHUR F. SIMPSON, JR., apartnership, d/b/a SHANNON &SIMPSON CASKET COMPANY,Employer.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.,COMMERCIAL PRINTING COMPANYandPINE BLUFF PRINTINGPRESS-MEN AND ASSISTANTS UNIONNo.438,INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS UNION OF NORTH AMERICA,AFL.CaseNo. 32-CA-183. June 3, 1952Decision and OrderOn December 7, 1951, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding that99 NLRB No. 80.215232--53-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had not engaged- in- unfair labor practices in viola-tion of Section 8 (a) (1) and. Section 8 (a) (5)1 of the Act, andrecommending that the complaint be dismissed in its entirety.There-after the General Counsel filed exceptions to the findings in the Inter-mediate Report and a supporting brief.The Respondent also filedexceptions 2 to certain portions of the Intermediate Report and asupporting brief..,Pursuant to the provisions of Section, 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a ,three-member panel [Members Houston, Mur-dock, and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.-The rulings are hereby affirmed.The Board has considered the In-termediate Report, the briefs and exceptions, and the entire recordin this case. Inasmuch as the record does not establish bad faith onthe part of the Respondent in discharging its obligation to bargaincollectively, the Board hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with respect to the 8 (a) (5)allegation of the complaint. It likewise' adopts his findings, conclu-sions, and recommendations with respect to the 8 (a) (1) allegation.OrderIT ISHEREBY ORDEREDthat the complaint, in its entirety, be and itherebyis, dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Pine Bluff Printing Pressmen and AssistantsUnion No. 438, International Pressmen and Assistants Union of North America,AFL, herein called the Union, the General Counsel of the National Labor Relations Board, herein respectively called the General Counsel and the Board, bythe Regional Director for the Fifteenth Region (New Orleans, Louisiana),issuedhis complaint dated August 31, 1951, against Commercial Printing Company,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and 8 (a) (5) and Section 2 (6) and (7) of the NationalLabor Relations Act as amended, 61 Stat. 136, herein called the Act.A copyof the charge was duly served upon the Respondent and copies of the complaintand notice of hearing were duly served upon the Respondent and the Union.With respect to unfair labor practices the complaint alleges in substancethat the Respondent: (1) from about December 20, 1950, has refused to bargainiWe note a typographical error in the Intermediate Report, Conclusions of Law, findingno 8 (a)(3) rather than no 8 (a)(5) violation. .2In view of its decision herein dismissing the complaint in its entirety,the Board deemsit unnecessary to discuss exceptions filed by the Respondent. COMMERCIAL PRINTING COMPANY471collectively with the Union as the exclusive representative of all employees inan appropriate unit; (2) from on or about March 15, 1951, interrogated em-ployees for the purpose of finding out whether or not they were going to goon strike if a strike were called by the Union and promised employees that ifthey would not go out on the strike called by the Union that they would be takencare of by the Company; and (3) by such conduct interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by Section 7of the'Act.The Respondent filed an answer in which it denied having engaged in thealleged unfair labor practice and in which it set up certain affirmative defenses.Pursuant to notice a hearing was held in Pine Bluff, Arkansas, on September24, 25, 26, 27, 28, and 29, 1951, before Stephen S. Bean, the undersigned dulydesignated Trial Examiner.All parties were represented at and participatedin the hearing where full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded them'.At the conclusion of the hearing a joint motion to conform the pleadings to theproof in minor matters was granted.'Decision was reserved on Respondent'smotion to dismiss the complaint.This motion is disposed of in accordance withfindings and conclusions made and reached in this Intermediate Report.Allparties waived oral argument.On November 8, 1951, Respondent filed -a briefwhich has been considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCommercial Printing Company is an Arkansas corporation, having its prin-cipal place of business at Pine Bluff, Arkansas, where it is engaged in the opera-tion of a printing plant and the publication of a newspaper called "The PineBluff Commercial."Respondent, in the course and conduct of its business inArkansas, annually purchases raw materials consisting principally of news-print, ink, metal, comic and feature sections, and other supplies in an amountin excess of $100,000, approximately 90 percent of which is received by it fromoutside the State of Arkansas.Respondent annually carries news releases origi-nated by the Associated Press and the United Press and other international newsgathering organizations and carries advertising of national organizations en-gaged in interstate commerce of a value in excess of $100,000. Respondentannually sells material manufactured at its printing plant in an amount inexcess of $100,000, of which amount in excess of 10 percent is shipped by Re-IDuring the hearing the following motion made by the General Counsel to amend para-graph 4 of the complaint as follows was allowed without objection : "All web-pressmen andapprentices, all stereotypers and apprentices in the newspaper department, and all cylinderpressmen, platen pressmen, offset pressmen, combination plate makers and camera men,including apprentices, and all photographers in commercial printing (job printing) de-partments, exclusive of all supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act."Without objections on the part of the General Counsel, Respondent's motions made atthe hearing to amend section 7 and the last paragraph of section 8 of its answer to readas follows were allowed: (1) "Respondent denies that on or about December 20, 1950,the Union requested to bargain with it as the exclusive representative of its employees inthe unit described in paragraph 4 of the complaint for the purposes of collective bargain-ing and to meet and bargain with it collectively with respect to rates of pay, wages,hours of employment and other conditions of employment" ; (2) "Respondent shows fur-ther that in calling said strike the Union, hereinabove described,, failed or refused tocomply with the provisions of Section 8 (d) (1) and (3) of the Act." 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to and through States of the United States other than the State ofArkansas.Respondent concedes that it Is engaged in commerce within the meaning ofthe Act and I so find.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membershipemployees ofRespondent.M. THE UNFAIR LABOR PRACTICESA. Synopsisof eventsUollective bargaining agreements between Respondent and the Union were firstexecuted in 1940.The latest agreement, prior to that with which this case isconcerned, covered a period from March 25, 1950, through March 24, 1951.Negotiations seeking to procure a new and revised contract effective March 25,1951, providing greaten benefits were initiated by the Union on December 22,1950.Sixteen bargaining sessions were held between that date and September3, 1951.No agreement was reached. A strike took place on March 29, 1951.By March 26, 1951, the Union's proposals were as follows: (1) Reduction froma 40-hour to a 371/2-hour week and from an 8-hour to a 71/2-hour day; (2)employment of additional operators to man a new press acquired by Respondentsince March 1950; (3) a 10 percent raise; (4) an increase from regular timeto time and one-half for the printing of dodgers; (5) a reduction from an 8-hourto a 5-hour workday on the Saturday night shift; and (6) the continued in-clusion of a union-security provision in the new contract sought to be negotiated.'During the course of negotiations Respondent objected to the continuance ofthe inclusion of the union-security clause on the basis that it provided for aclosed shop in violation of both the Taft-Hartley Law and Act 101 of the Acts2 Commencing at least as early as 1948 the followingclauseshad appearedin all annualcontracts: (1) "All work performed in these departments mentioned above in this con-tract shall be done by members of Local Pine Bluff PrintingPressmensand AssistantsUnion of North America"; (2) "Anyone making application for employment in anydepartment mentioned in this contract must apply through the Secretary of the LocalUnion, said secretary to make the necessary contact with the proper authorities foraction on his application.By proper authorization is meant the foreman or manage-pent"; (3) "Union agrees to.use every effort to supply employers with competent Unionpressmen and' assistants on demand. In case of its inability to do so, said employer shallhave the right to employ other pressmen andfeedersand all other employees coveredunder this contract. If the party of the first part under this clause employs apressmanor assistant not a member of the Union, who is competent, capable and reliable (TheExecutive Board of No. 438 and the Employer are to be judges of his or her competency),the Union agrees to furnish said men or women a card and allow either to remain inthe employ of said party of the first part, provided no law of either the International orLocal Unions has been violated" ; and (4) "It is not the intention or purpose of eitherof the parties hereto to make any provision in this agreement which is in contraventionof any State or Federal Law, and, if it shall, be found that any agreementcontainedherein violates any law, such agreement shall be null and void."These four quoted clauses in substance continued to remain in the contracts whichweie renewed in 1949 and in 1950. Slight variations appear, in the 1950 contract, towit ; respecting the Union'sagreementto use effort to supply union pressmen andassistants the latter contract added "If the new employee is not a member of the Unionsaid employee when judged competent shall have sixty (60) days in which to makeapplication for the Union" ; and the "savings clause" was changed to read "In the eventany section or portion of this contract be held invalid or in conflict with any State orFederal Law by any court of competent jurisdiction, such section or portion shall there-upon be inoperative and of no further force and effect, but such decision shall not affectthe remaining sections or portions hereof and the same shall continue in full force and-effect." COMMERCIAL PRINTING COMPANY473of the General Assembly of the State of Arkansas of 1947 and Amendment No.34 to the Constitution of the State of Arkansas, attached to this Report andmarked Appendix A.The March 26, 1951, proposals were reiterated in a letter from the Union datedApril 2, 1951.In addition to making these six proposals, the Union had on February 23, 1951,informed Respondent that International Stereotypqrs and Electrotypers Union,herein called the Stereotypers, would claim jurisdiction for the stereotyper whohad been included in the contracts concluded by Respondent and the Unionannually since 1940 with the exception of the years 1944 or 1945 and 1948.On May 16, 1951, Respondent made the concessions of agreeing to reducefrom an 8-hour to a 6-hour workday the Saturday night shift, to increase paidvacation allowances, and renewed its previous offer to increase the number ofcombination web-pressmen and stereotypers from six to seven.On this datethe Company also proposed the incorporation in a contract of certain new pro-visions' in substitution for the union-security clauses appearing in earliercontracts.By May 17 and May 18, 1951, the Union and the Stereotypers made the con-cessions of agreeing to temper their original demand that the number of com-bination web-pressmen and stereotypers to be employed should total 17 as re-quired by their respective bylaws and their subsequent modified demand thatthe total should be 11, by proposing to accept a manning of 8 combination web-pressmen and stereotypers.They accepted Respondent's proposals reducingthe number of hours constituting the workday on the Saturday night shift front8 to 6 hours and offered to accept a 38-hour workweek.The Union and the Stereotypers also expressed a willingness, in view of theCompany's concession concerning vacations, to compromise to some extentrespecting their original demands for a 10-percent wage increase and to makesome compromise regarding their proposal that time and one-half should bepaid for printing dodgers.They further asserted that they were willing to assist the Company in draftinga clause along the lines appearing in other printing crafts' agreements in theState of Arkansas, in substitution for the union-security clauses appearing informer contracts between the Union and Respondent.'8 These proposals were as follows :The Company and the Union agree that there shall be no discrimination againstany employee in the bargaining unit described above because of his membership ornonmembership in any labor organization.The right to hire, promote, discharge or discipline for cause, and to maintaindiscipline ahd the efficiency of the employee, to adopt and enforce working rules, aresolely responsibilities of the Company, except that it agrees that no employee shallbe discriminated against because of his union membership, and that such right issubject to the terms of this agreement.The products to be manufactured, theschedule of production, the hours to be worked each week, the assignment of work,the methods,processes and means of management and production are solely andexclusively functions and responsibilities of the Company.These functions are illus-trative, and are not exclusive.The Union recognizes the Company's right to employ a foreman or mechanicalsuperintendent who has the authority in the interest of the employer to hire, dis-charge, suspend,lay off,recall,promote, assign rewards or discipline other employeesor have the responsibility to direct them.4 By stipulation entered into between the General Counsel and the Union, there wasoffered and received in evidence a copy of a contract between the Union and the ArkansasDemocrat of Little Rock, Arkansas, section 2 of which is as follows :The party of the first part agrees to employ pressmen and pressmen apprenticesunder the conditions and at the scale of wages stipulated herein.The Union agreesto furnish the number of pressmen and apprentices which the Publisher may callupon the Union to supply, and the Publisher agrees to hire all qualified pressmen, 474DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 17, 1951, the Union was unwilling to accept that part of the particularprovision submitted by Respondentby wayof replacing the union-securityclauses(see footnote 3) reading as follows :The products to be manufactured, the schedule of production, the hoursto be worked each week, the assignment of work, the methods,processes andmeans of management and production,are solely and exclusively functionsand responsibilities of the Company.These functions are illustrative, andare not exclusive.Three and one-half months later, on September 3, 1951, the UnioninformedRespondentthat it would accept a provision providing that the functionsreferredto asillustrative and not exclusive in the above-quoted clause, should be subjectto arbitration or a grievance committee rather than the prerogativeof manage-ment.The Union also accepted the proposal by Respondent that it shouldrecognizeRespondent's right to employ supervisors having authority to hire,discharge,and otherwise deal with control and direct employees 6The parties were never able completely to agree and on September 3, 1951,Respondentnotified the Union and the Stereotypers it wasraising aquestion ofrepresentation and the meeting was adjourned.and apprentices furnished in response to such calls so far as the Publisher maylawfully hire such pressmen and apprentices under State and Federal Laws in forceat the times such prospective employees are made available for employment by thePublisher.It is agreed that all men furnished by the Union to the employer to coverregular situations shall be eligible to work at straight time rates.Nothing in thisagreement shall obligate the office to hire men when there is no work to be performednor shall any payment be made for any day or days on which no paper is published.The sole right of the Publisher to determine the specific days on which publicationshall be maintained shall not be open to question and the Publisher shall be thejudge of the number of men required.This contract and scale of wages applies onlyto newspaper web-pressmen and their regular apprentices.By similar stipulation there was also offered and received in evidence a copy of a contractbetween the Union and Southwestern Publishing Company, a newspaper of Fort Smith,Arkansas,sections II and IX of which are as follows :The Union agrees to furnish competent workmen at regular straight time rates,and its members agree to comply with the conditions enumerated herein duringthe life of this agreement.The Publisher agrees to employ members of the Unionto cover all positions which this contract contemplates,including that of Foremen.If upon twelve (12) hours notice, the Union fails to supply the number of competentmen called for by the Publisher,at regular straight time rates,other competent menmay be employed by the Publisher temporarily until the Union is able to furnishthe number of competent men required,at regular straight time rates.The Publisher reserves the right to select the Foreman and name Man-in-Charge.(1)When more than one press is in operation,the Foreman shall be considered apart of the crews.(2)The Foreman of the Press Room shall be a practical Webb Pressman and amember of the Fort Smith Printing Pressmen and Assistant'sUnion number 145.He shall be the judge of competency and shall hire, discharge,supervise and governall employees, give out all the situations,and assign all men to their positions inthe Press Room of which he is Foreman,in accordance with the terms of this agree-ment. In event of a disagreement in regard to the Foreman's orders, which cannotbe adjusted amicably by the Publisher and employee or employees concerned, saiddisagreement shall be submitted to a Standing Committee provided elsewhere inthis agreement.Pending a decision of the disagreement,the Foreman's orders shallbe followed as given.The Union shall not discipline the Foreman for carrying outthe instructions of the Publisher or his representative as authorized by this contractand scale.Employees may protest against the Foreman's action but if the Foreman,after careful consideration decides his actions warranted by this contract,he neednot change conditions unless directed to do so by the Publisher or by decision of theJoint Standing Committee.s Although the Union's representative in his testimony mentioned thefirstarticle inRespondent's proposed contract,I find from its context the testimony was intended torefer to thelastparagraph of proposal of May 16, 1951. COMMERCIAL PRINTING COMPANY475About a week before March 29, 1951, Armistead Freeman, Respondent'svice president, was stopped during his rounds of the plant by Thurman Faulkner,an apprentice offset pressman and shown a broken press part. Faulknerstated in substance that it would be unfortunate should the press break downat - ,a ,time when labor relations were strained and the conversation turned tothe question of how negotiations toward arriving at a collective bargainingcontract between the Union and Respondent were progressing.When Freemanstated that the parties were still meeting and trying to agree, Faulkner indi-cated that Freeman should realize there might be a strike if no agreementeventuated.Freeman expressed the hope that there would be no strike andasked Faulkner what his position would be if the employees should strike.Faulkner told Freeman that he would have no choice other than to go outwith the other employees.Freeman replied that there would be no hard feelingsifFaulkner should strike with the other men but he wanted him to knowthat he would be taken care of if he should remain and work. About March26,1951,Raymond Hale, the sole combination cameraman and platemakeremployed by Respondent, asked Freeman if he could take his 1950 vacationthen.Freeman told Hale he and Respondent's assistant secretary and managerwere exceedingly busy with union negotiations, that he did not know howmuch work there was to be performed and could not let him take off at thattime.Previously about March 20, 1951, Hale had asked Freeman how negotia-tions were coming along.Freeman stated the parties were meeting and tryingto agree on the terms of a contract.The question arose as to what would happenifa strike occurred.Freeman asked Hale what he was going to do if theydid have a strike.Hale stated he would have to go out with the others. Free-man then asked Hale if he could not join the photoengravers union and therebybecome disassociated from the Union in case a strike should take place.Halereplied that it was too late and he could not do so because he was not aphotoengraver.B. ConclusionsThe Alleged 8 (a) (5) ViolationsThe Union desired to amend the 1950-51 agreement in the first five of the sixrespects already mentioned.The Respondent desired to eliminate from a newagreementany clause providing for a union or a closed shop. All of thesematters= were fully discussed during the course of the 16 bargainingsessions,both before and after, and the Union called the strike on March 29, 1951.In my opinion, Respondent's refusal to accept the Urion's proposedrevisionsafter full and open discussion does not demonstrate a disregardof its statu-tory obligation.The Act does not compel either party to agree to the otherproposals.It only requires the parties to confer in good faith.The Respond-ent repeatedly pointed out that the reductions in working hours, theincreasesin pay, andthe adding of additional employees sought by the Union wouldinvolve an expense it would be unable to bear.The evidence demonstrated thatacquiescense in the Union's proposals would have cost Respondent $6,600 forthe first 3 months of 1951 and that for the same period the profits, withoutconsidering any increasedexpenses,amounted to only $2,000. I find thatRespondent made a genuine and sincere effort to persuade the Union to acceptits position.Of course the validity of its position that it could not meet theadditional expense involvedin anacceptance of the Union's proposals dependeduponthe existenceof factspeculiarlywithin the Respondent's knowledge.Respondentssought to make those facts known to the Union by offering to letthe Union examine its books and to pay half of theexpenseinvolvedin having 476.DECISIONSOF NATIONALLABOR RELATIONS BOARDan impartial accountant determine its financial status.The Union rejectedthis offer, stating it did not see where the question whether or not the Companywas making money should enter into the problem. In addition to offering to,renew the 1950-51 contract without the inclusion of what it considered aclosed-shop provision, Respondent made such concessions as agreeing to employan additional combination web-pressman and stereotyper, to pay time andone-half after 6 hours work on the Saturday night shift, and to grant more.liberal vacation benefits.The Union and the Sterotypers, working in concert,in turn made such concessions as agreeing to modify their original proposal.of 17 as a suitable number combination web-pressmen and stereotypers to beemployed, to 8, 1 more than Respondent considered necessary and was willingto employ, to accept Respondent's counterproposal reducing the number of hoursto be employed at straight pay on the Saturday night shift and to reducedemands for a 371/2-hour week by one-half hour. In some manner Respondentcame to believe that the Union had withdrawn its proposal that time and one-half,should be paid for printing dodgers.However, the Union denied having madesuch recession, at the same time,. nevertheless, expressing its readiness to make,some compromise concerning the proposal as well as its original request for 10 per-cent pay increase.At no time however, was either the Union or were the Stereotypers agreeableto signing a 1950-51 contract that did not contain some sort of a union orclosed-shop provision.They maintained the position that the Union had workedfor years to get such a provision incorporated in contracts, that they had nointention of agreeing to eliminate it, and that the clause contained in previouscontracts reading: "It is not the intention or purpose of either of the partieshere to make any provision in this agreement which is in contravention of anyState or Federal Law, and, if it shall be found that any agreement containedherein violates any law, such an agreement be null and void," cured any il-legality that might inhere in the provision's inclusion.'The Union's offer orsuggestion that it would assist the Company in drafting a union-security clausealong the lines of those contained in other Arkansas printing crafts' collectivebargaining agreements did not amount, at most, to a surrender of its proposalthat a union- or closed-shop proposal of some character be included in the newagreement.A reading of the quoted sample sections of the two other agreementsexecuted by the Union in Arkansas (see footnote 4) makes clear the fact thatno phraseology acceptable to the Union would provide that Respondent shouldhave the right to employ and continue in its employment anyone it chose re-gardless of his membership or nonmembership in the Union.Respondent contends that the Union engaged in a strike in order to attemptto compel Respondent to execute an unlawful union-security agreement, that asa consequence the strike was unlawful and in violation of Section 8 (a) (3) ofthat Act, that as a result of such conduct the Union forfeited any rights it hadto represent Respondent's employees, and that accordingly, Respondent was notobliged to bargain with the Union after March 29, 1951.6 The fact that the Union would be willing to disregard an employment provision repug-nant to the specific language or basic policy of the Act and the Arkansas ConstitutionalAmendment and Enabling Act, when and if it should be declared illegal, furnished nojustification for asserting it should continue to remain in a new contract.If Respondent had agreed to the inclusion of an illegal condition it would not be likelyto bring to light its own violation of the Act, and an affected employee should not berequired to file a charge nor the General Counsel obliged to prosecute a complaint, forthe purpose of testing the issue, before the Board having itself but disputable jurisdictionto determine the question as to what is or is not unlawful union security in the State ofArkansas. COMMERCIAL PRINTING COMPANY477The burden of establishing by a fair preponderance of substantial evidencethat the strike.was designed,at least in substantial part, to achieve,in the formof an illegal employment provision an unlawful goal, falls upon Respondent.In my opinion,it has not sustained this burden.In the face of the testimonyof John A. Aeschliman, Sr., the union representative, that the strike was precipi-tated because of the Union's belief that the Company was not bargaining withhim or attempting to bargain with him in good faith and because of what theUnion considered the Company's inconsistency in hiring an additional worker andat the same time contending it did not need an additional employee, and in theabsence of convincing testimony that the strike was called in an attempt to compelRespondent to accept an illegal union-security provision,I feel that Respondenthas done no more than raise a suspicion that this synergy was directed atattaining an unlawful end.But suspicion is not proof.Therefore,in arriving at the ultimate conclusionthat Respondent has not refused to bargain with the Union in violation of Section8 (a) (5) of theAct, Iam guided by considerations other than by this particularcontention.Furthermore,Respondent did not discontinue bargaining negotia-tions after the strike but met with the Union on at least seven occasions and madecertain concessions already adverted to, after March 29.Respondent seemingly,not only recognized that there was a chance that what seemed a steely rigidityof bargaining positions on all matters, except those pertaining to the existing em-ployment provision, before strike action,afterward might very well becometransmogrifiedby time andcircumstance to a more ductile alloy of compromise,but also realized that if in the presence of a strike it could have avoided theobligation to bargain by declaring further efforts to be useless,the Act wouldlargely fail of its purposes.Neither is it deemed necessary since I have arrived at the conclusion thatRespondent has not violated Section 8 (a) (5) of the Act,to consider whetherthe bargaining unit claimed by the General Counsel is appropriate or whetherthe pressroom employees and the job shop employees must be regarded as sep-arate units.It is sufficient to point out that under all the circumstances ofthis case, the record as a whole does not indicate that any intransigence on aparticular issue reflected Respondent's intention to avoid coming to an agree-ment.Although it does appear that Respondent refused to accede to all theUnion'sdemands which would have involved increasing the expense of con-ducting its business, it went to considerable pains, even to the extent of offer-ing the Union an opportunity to audit its books(an offer rejected by the Union),in an attempt to satisfy the Union that its reasons for its refusal were adequate.Itwas willing at all times to discuss, and did discuss with the Union andthe Stereotypers,these and other union proposals,including even the Union'sdesire to continue the existing or a substantially similar employment provisionand urged upon the Union a clause that would meet the requirements of theAct.,Respondent not only offered to renew the old contract without the dis-puted employment provision,but also agreed to various liberalizing concessionson other issues.Under these circumstances,and in view of its previous satis-factory relations with the Union over a period of 10 years, I am not persuadedthat Respondent's intransigence on certain issues involving costs it strove toconvince the Union it could not bear, indicated an intention to avoid comingto any agreement and feel that Respondent's position on the issues wherein itdid not agree with the Union,did not constitute a refusal to bargain in goodfaith.I find no evidence that Respondent approached the bargaining table otherthan with a sincere desire to reach a lawful agreement.Accordingly,I shallrecommend dismissal of the allegations of the complaint that Respondent re- 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDfused to bargainwiththe Union in violation of Section 8 (a) (1) and (5) 'ofthe Act.The Alleged 8 (a) (1) ViolationsAt the time the strike took place,the Union was the representative of Re-spondent's employees.Of course,Respondent was obligated to deal with it, andnot with the employees individually..The record shows that before the strike,Respondent's vice president,Armistead Freeman,asked employee Faulkner whathis position would be if the employees should strike and told Faulkner therewould be no hard feelings if he should go out with the other men, but he wantedhim to knowthat he wouldbe taken care of if he would remain at work," andasked employee Hale what he was going to do if the men struck and if he could notjoin the Photo Engravers Union so that he could remain at work in the event of astrike.It is apparently the contention of the General Counsel (although thepoint was neither argued or briefed)that such conduct on the part of an em-ployer necessarily has the effect of undermining the authority of the bargainingrepresentatives of his employees, and thereby unlawfully interferes with the rightof the employees to bargain collectively,in violation of Section 8 (a) (1) of theAct.These inquiries and remarks must be considered in their context.Freemanis a young contemporary of both Faulkner and Hale and on especially friendlyterms with the former.Under the particular circumstances and on the basis ofthe opportunity I had of observing both Faulkner and Freeman,I consider thewords "taken care of,"or their substantial equivalent,were calculated to giveFaulkner no other impression than that if he chose to stay he could count onremaining at work under the conditions and prospects that had prevailed in thepast.During the course of the bargaining discussions, Freeman,while makinghis daily rounds throughout the plant and his close contacts with its relativelyfew employees,was frequently queried by them concerning the progress of nego-tiations.It is not entirely clear whether these numerous discussions wereinitiated or encouraged by Freeman or by.the employees themselves.It was notproven by the General Counsel that in the instances of Faulkner and Hale thereferences to the possibility of a strike were first made by them or by Freeman.Rather it would appear with respect to Faulkner,that that subject grew out of aconversation commenced by Faulkner relating to a broken press part and Faulk-ner's indication that Freeman should realize there might be a strike if Respondentand the Union could not agree on a contract.With respect to Hale, it would seemthat the subject arose during a conversation started by Hale's inquiry of Free-man concerning the progress of negotiations.When Hale asked Faulkner, afew days later,about taking his vacation,nothing was said about the imminenceof a strike or what Hale might do if one were called.Certainly there was noevidence either that Freeman made any promise to Hale or that he took advantageof Hale's request for a vacation,at the critical hour it was made, to ingratiatehimself with Hale by granting the request in the hope that Hale would eitherseek to withdraw from the Union and join another or refrain from joining othersin a strike.In view of all the circumstances in this case,including the absence of the com-mission of any other unfair labor practices,I do not believe that the evidencepertaining to only two isolated incidents in which any representative of man-agement discussed the impending strike with its employees,sufficiently estab-"Freeman denied making this employee any offers to "stay on" or asking him to "stayon," but on the record as a whole, I find this denial unconvincing evidence that he didnot at least paraphrastically inform Faulkner he would be taken care of if he shouldremain at work._ COMMEIRCIAL- PRINTI 91ijiOMPANY479-fishes the fact of an attempt to undermine the Union's authority to warrant theissuanceof a remedial order.Therefore, on the record as a whole I shall also recommend dismissal of theallegations of the complaint that Respondent interfered with,restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act.CoxcLvsIONs OF LAW(1)The operations of Respondent, Commercial Printing Company, Pine Blur,Arkansas, constitute and affect trade, traffic, and commerce among the severalStates, within the meaning of Section 2 (6) and (7) of the Act.(2)Pine Bluff Printing Pressmen and Assistants Union No. 438, InternationalPrinting Pressmen and Assistants Union of North America, AFL, is a labor organ-ization within the meaning of Section 2 (5) of the Act.(3)Respondent has not engaged in unfair labor practices within themeaningof Section 8 (a) (1) and (3) of the Act.[Recommendations omitted from publication in this volume.]Appendix AACT 101 OF THE ACTS OF THE GENERAL ASSEMBLYOF THE STATE OF ARKANSAS OF 1947ACT 101AN ACT for the Enforcement of the Provisions of Amendment No. 34 to the Constitution;and for Other PurposesBe it enacted by the GeneralAssemblyof theStateof Arkansas:SECTION 1. Freedom of organized labor to bargain collectively, and freedomof unorganized labor to bargain individually is declared to be the public policyof the State under Amendment No. 34 to the Constitution.SEC. 2. No person shall be denied employment because of membership in, oraffiliation with, a labor union ; nor shall any person be denied employmentbecause of failure or refusal to join or affiliate with a labor union ; nor shallany person, unless he shall voluntarily consent in writing to do so, be com-pelled to pay dues, or any other monetary consideration to any labor organ-ization as a prerequisite to or condition of, or continuance of, employment.SEC. 3. No person, group of persons, firm, or corporation, association, or labororganization shall enter into any contract to exclude from employment, (1)persons who are members of, or affiliated with, a, labor, union ; (2) persons whoare not members of, or who fail or refuse to join, or affiliate with, a laborunion ; and (3) persons who, having joined a labor union, have resigned theirmembership therein or have been discharged, expelled or excluded therefrom.SEC. 4. Any person, group of persons, firm, corporation, association, labororganization, or the representative, or representatives thereof, either for him-self or themselves, or others, who signs, approves, or enters into a contract con-trary to the provisions of this Act shall be guilty of a misdeameanor; and,upon conviction thereof shall be fined in a sum not less than $100.00 nor more than$5,000.00, and each day such unlawful contract is given effect, or in any mannercomplied with, shall be deemed a separate offense and shall be punishableas such as herein provided.The power and duty to enforce this Act is hereby conferred upon, and vestedin, the Circuit Court of the county in which any person, group of persons, firm,corporation, unincorporated association, labor organization, or representatives 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD'thereof,who violate this Act, or any part thereof, resides or has a place ofbusiness, or may be found and served with process.SEC. 5. This Act shall not'apply to existing contracts, but shall apply to anyrenewals or extensions thereof.SEC. 6. The provisions of this Act are severable, and the invalidity of oneshall not affect the validity of the others.SEC. 7. Labor controversies,' the disruption of industrial and agriculturallabor by labor disputes, the effort to force laborers to join, or to refrain from'joining, labor organizations, are a menace to the peace, quietude, safety andprosperity of the people of the State; an emergency is therefore declared, andthis Act shall take effect from and after its passage.Approved : February 19, 1947.AMENDMENT NO. 34 TO CONSTITUTION OF STATE OF ARKANSASNo. 34. RIGHTS OF LABORSECTION 1. Discrimination for or against union labor prohibited.-No personshall be denied employment because of membership in or affiliation with orresignation from a labor union, or because of refusal to join or affiliate witha labor union ; nor shall any corporation or individual or association of anykind enter into any contract, written or oral, to exclude from employmentmembers of a labor union or persons who refuse to join a labor union, or becauseof resignation from a labor union ; nor shall any person against his will be com-pelled to pay dues to any labor organization as a prerequisite to or conditionof employment.SEC. 2. Enforcement of amendment.-Legislation authorized. The GeneralAssembly shall have power to enforce this article by appropriate legislation.OCEAN Tow, INC., PETITIONERandSEAFARERS INTERNATIONAL UNIONOF NORTH AMERICAandPACIFIC COAST MARINE FIREMEN, OILERS,WATERTENDERS AND WIPERS ASSOCIATION.Case No. 19-RM-77.June 3, 1952Supplemental Decision and DirectionOn February 13,1952, the Board issued a Decision and Direction ofElections 1 in the above-entitled case, directing separate elections to beconducted on each of the Employer's two ships, with the ultimate unitfinding, whether a single unit or two, to depend on the results of these.elections..On March 7, 1952, one of the competing unions, Seafarers Interna-tional Union of North America, herein called the SIU, filed a "Petitionfor Reconsideration by Full Board," contending that only a single unit'composed of employees onbothvessels of the Employer is appropriate.The Employer filed a memorandum in support of the motion, and thePacific Coast Marine Firemen, Oilers, Watertenders and Wipers As-`sociation, the other competing union, a telegram in opposition.On1 98 NLRB 77.99 NLRB No. 84.